OPINION

Per Curiam:

This appeal challenges the sufficiency of the evidence to warrant prosecution of Fred Leopold Feibel and James Arthur McCulIy for the crime of unlawfully employing, inducing or using a minor to transport or carry a controlled substance (marijuana), a felony under NRS 453.401(2).
The only probative evidence of record, suggesting such a crime occurred, is that after an automobile (camper) accident appellant McCully placed a quantity of marijuana in his eleven (11) year old son’s suitcase, which contained clothes belonging to both McCully and to his son; and, that McCulIy then placed the suitcase in an inconspicuous place beneath a bed in the camper.
Deeming this evidence insufficient to hold Feibel and McCulIy for trial on the charged offense, we reverse with instructions to grant the petition for a writ of habeas corpus, *127without prejudice to such rights as the state may have to initiate other proper charges. Cf. Hammond v. Sheriff, 91 Nev. 176, 532 P.2d 1030 (1975).